MEMORANDUM **
Cornelius Francis Green appeals from the district courts decision, following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir. 2005) (en banc), that the sentence it imposed would not have been materially different had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Green contends that, at sentencing, the district court violated his Sixth Amendment rights by enhancing his sentence based on its own determination of material facts in a mandatory Guidelines regime. However, we previously concluded that there was Sixth Amendment error, and, at Green’s request, we remanded his initial appeal pursuant to Ameline. See United States v. Green, 202 Fed.Appx. 942 (9th Cir.2006) (unpublished memorandum disposition).
Green also contends that the district court’s decision not to resentence him upon remand was unreasonable. We conclude that the district court’s decision was reasonable because the record indicates that it “properly understood the full scope of [its] discretion in a post-Booker world.” United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.